Citation Nr: 0531663	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  00-04 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to a compensable evaluation for bilateral 
impaired vision, resulting from flash burns of the eyes.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active duty from July 1942 to April 1946 and 
from October 1950 to December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the above claims.

In March 2000, the veteran postponed his appearance at a 
personal hearing scheduled for him that same month.  He 
requested a hearing sometime after February 2001.  In August 
2000, the RO wrote a letter to the veteran and informed him 
that the RO could not schedule personal hearings so far in 
advance.  In August 2001, the veteran's representative spoke 
with the RO and indicated that the veteran would send in a 
request for another hearing if he and the veteran agreed that 
that was the course of action to take.  No such request has 
been received since that time.

This case was previously before the Board in July 2003 at 
which time the claims of entitlement to service connection 
for a cardiovascular disorder, a pulmonary disorder and a 
tailbone disorder were denied.  Claims of entitlement to 
service connection for a back disorder and bilateral hearing 
loss and for a compensable evaluation for bilateral defective 
vision were remanded for additional evidentiary development.  
Subsequently, the service connection claim for hearing loss 
was granted in a July 2005 rating action; therefore, that 
claim is no longer before the Board for appellate 
consideration.

The claim of entitlement to service connection for back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran's bilateral defective vision due to flash 
burns has at worst been evaluated as 20/25 in the right eye 
and 20/60 in the left eye, with best correction.  

2.  Symptoms of red spots in the veteran's vision bilaterally 
and medical findings of bilateral cataracts and a vitreous 
detachment in the left eye have not been etiologically linked 
to the service-connected bilateral defective vision due to 
flash burns in service.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral defective 
vision have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.31, 4.75, 4.84a, Diagnostic Code 6079 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA, (codified at 38 U.S.C.A.  §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

By letters dated in July 2001, November 2001, and December 
2003, as well as the discussions in the July 2003 Board 
remand, April 1999 rating decision, December 1999 statement 
of the case, and supplemental statements of the case dated in 
April 2002, September 2002, and July 2005, the RO advised the 
veteran of the essential elements of the VCAA.  He was 
advised that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his claim, but that he 
must provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
that VA had requested.  The veteran was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.  He was informed of the types of 
evidence needed to establish his claim.  He has been provided 
notice of the first three elements discussed above.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Although the veteran was not specifically told to provide any 
relevant evidence in his possession, the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim on appeal.  The 
aforementioned letters specifically informed the veteran of 
the type of evidence that would be relevant to his claim and 
that it was his "responsibility" to make sure that VA 
received all requested records that were not in the 
possession of a Federal department or agency.  When 
considering the notification letters, the Board finds that 
the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim on appeal.  He has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to the VA notice.

The April 1999 rating decision, December 1999 Statement of 
the Case (SOC), and Supplemental Statements of the Case 
(SSOCs) dated in September 2002 and July 2005 collectively 
notified the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his claims.  The September 2002 SSOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

Service medical records are associated with the claims file, 
except as pointed out in the remand.  VA Outpatient records 
have been obtained.  The veteran has not identified any 
additional outstanding medical records that would be 
pertinent to the claims on appeal.  The veteran was afforded 
VA examinations in 1998 and 2004 to evaluate the severity of 
his bilateral defective vision.  The Board therefore finds 
that VA has satisfied its duty to notify (each of the four 
content requirements) and the duty to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 
3.159(b), 20.1102; Pelegrini, 18 Vet. App. 112; Quartuccio, 
16 Vet. App. 183; Mayfield, 19 Vet. App. 103.  The veteran 
has not claimed that VA has failed to comply with the 
requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  On review of the 
record, it is not apparent that the veteran received his VCAA 
notice with respect to the issue of an increased rating prior 
to the initial adjudication of the same.  However, to the 
extent that notice was not given prior to the initial 
adjudication, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.   Although the notice provided to the 
veteran was not given prior to the first adjudication of the 
claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in July 2005.


Factual Background

The July 1942 enlistment examination for the veteran's first 
period of service reflects that physical examination of the 
eyes was normal and vision was 20/20 bilaterally.  A November 
1944 record reveals that the veteran was seen for flash burns 
to both eyes, which occurred when he was working on an 
electrical circuit changing fuses.  The eyes were treated 
with opthalmic jelly.  An entry dated in November 1944 shows 
that the veteran had conjunctivitis of both eyes, greater on 
the left, and that the left cornea was slightly cloudy.  When 
seen a few days later in November 1944, it was noted that 
there was only mild conjunctivitis of the left eye and some 
blurring of distant vision.  An April 1946 examination report 
noted a history of electrical burns, affecting both eyes in 
1944.  Physical examination of the eyes revealed that that 
pupils had a normal reaction to light and air.  Distant 
vision was 18/20 on the right side and 16/20 on the left 
side.  Uncorrected defective vision, not corrected, was 
noted.  Physical evaluation of the spine and extremities was 
normal.  

In an April 1946 rating decision, service connection was 
granted for defective vision of the eyes following flash 
burns, for which a noncompensable evaluation was assigned. 

A VA examination report dated in May 1947 reveals that the 
veteran was working full time and that his vision was 
adequate for work.  He reported that he had occasional 
headaches and his eyes burned after reading.  Partial 
examination of the eyes revealed that the structures were 
normal, otherwise it was noted that the eyes could not be 
adequately evaluated at that time.  

In April 1998, the veteran filed several service connection 
claims, including one for a spinal disorder, and filed an 
increased rating claim for his defective vision.

A VA examination of the eyes was conducted in June 1998 and 
the claims folder was not available for review.  The 
veteran's primary complaint was that he had been seeing red 
spots in his vision bilaterally for the past 3-4 years.  He 
also complained that the eyes were watery and burning for the 
past 6 months.  He gave a history of electrical burns 
affecting the eyes in 1944, following which he was blind for 
10 days.  He reported that he had not seen a doctor for over 
25 years.  

Objective eye examination revealed that uncorrected visual 
acuity was 20/70 in the right eye and 20/60 in the left eye 
for distance and 20/70 bilaterally for near vision.  
Corrected visual acuity was 20/30 -1 in the right eye and 
20/30 -2 in the left eye, with 20/50 near acuity bilaterally.  
Best corrected vision was 20/25 bilaterally.  The pupils were 
equal, round and reactive to light.  Visual fields were full.  
There was a decreased tear meniscus and decreased tear break-
up time, without corneal straining.  The lenses showed mild 
to moderate nuclear sclerosis bilaterally.  The vitreous 
showed a posterior vitreal detachment of the left eye.  The 
macula was clear and periphery were within normal limits.  
Diagnoses of mild dry eyes bilaterally and early age related 
cataracts bilaterally, were made.

In an April 1999 rating decision, the RO denied entitlement 
to a compensable evaluation for bilateral defective vision. 

The record contains a December 1999 private medical statement 
from Dr. A. who saw the veteran in December 1999.  The 
veteran gave a history of an explosion injury in 1944 which 
he related to his current ocular situation.  The veteran 
complained of a 7-year history of seeing red spots in the 
vision of the eyes, lasting for several hours a day.  Vision 
was assessed as 20/25 in the right eye and 20/40 in the left 
eye.  Early cataracts were present in both eyes, as was a 
vitreous detachment in the left eye and a small amount of 
anisocoria, none of which were reported by the examiner to be 
associated with the present symptoms.  Optic nerves, ocular 
motility, and visual fields were normal bilaterally.  The 
examiner commented that it was quite possible that he had a 
left ocular contusion, as evidenced by the anisocoria and 
posterior vitreous detachment in the eye, it was also noted 
that he had a slightly worse cataract in the left eye.  Dr. 
A. recommended additional testing to evaluate the condition.  
Dr. A. also opined that it was possible that the veteran had 
a photoreceptor degenerative condition that was responsible 
for his symptoms.  

The record also includes a January 2000 lay statement from 
the veteran's brother attesting that after service the 
veteran experienced many problems including recurring eye and 
back problems.

Dr. A. also provided a second medical statement for the 
record in December 1999.  Again he noted that vision was 
assessed as 20/25 in the right eye and 20/40 in the left eye, 
although the veteran missed half of the letter on the 20/40 
line.  Intraocular pressure and optic nerves were normal.  
Early cataracts in both eyes and posterior vitreous 
attachment in the left eye were noted.  He summarized that 
the veteran's symptoms during the last 7 years may be more 
related to abnormal functioning of the retinal receptors.  
The doctor also indicated that it would be several years 
before the veteran needed cataract surgery.

A private medical record dated in August 1998 documents that 
the veteran complained of seeing millions of spots.

The veteran was seen by VA in April 2000 due to concerns that 
he had not received service connection for visual complaints 
and low back pain, among other problems.  The veteran gave a 
seven year history of chronic low back pain, progressive; and 
a 5-year history of seeing red spots in his vision.  
Assessments of chronic low back pain and abnormal vision were 
made.  

In a Supplemental Statement of the Case (SSOC) issued in 
April 2002, the RO denied a compensable evaluation for 
bilateral defective vision.  

In April 2002, records were requested from an Army Medical 
Center in Arizona, where the veteran reportedly received 
treatment.  However, a negative response was received from 
the facility, and it was specifically explained that the 
veteran had no records at that facility.

A VA eye examination was conducted in April 2004 and the 
claims folder was reviewed.  The veteran complained of a 10 
year history of seeing spots, occurring everyday.  There was 
no ocular pain or diplopia.  Uncorrected distance vision was 
20/60 +3 in the right eye and 20/300 in the left eye.  Near 
uncorrected vision was 20/100.  Distance corrected vision was 
20/30-2 in the right eye and 20/70+3 in the left eye.  Best 
corrected visual acuity with refraction was 20/25 on the 
right side and 20/60 on the left side.  Impressions of age-
related cataracts left greater and right; and no ocular 
explanation for the veteran seeing spots were made.  The 
examiner opined that there was no relationship between the 
veteran's history of flash burns to the eyes and his symptoms 
of seeing red spots.  The examiner explained that the veteran 
did not begin seeing the spots until the 1990's, more than 50 
years after the flash burns occurred in service; and that the 
veteran reported that seeing spots occurred in both eyes, 
which was indicative of a neurologic or central problem, 
rather than an ocular problem.


Pertinent Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities. When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The history of the veteran's disability has been considered; 
however, as an increased rating issue involves assessing the 
severity of an already service-connected disability, the 
present level of disability is of primary concern when 
determining whether a higher evaluation is warranted.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) evaluation in every instance in 
which the rating schedule does not provide such an evaluation 
and the requirement for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  The best distant vision 
obtainable after best correction by glasses will be the basis 
of rating.  38 C.F.R. § 4.75.

The level of compensation for central visual acuity is 
prescribed in a table that relates the impairment of vision 
in both eyes, with the diagnostic code dictated by table.  
See 38 C.F.R. § 4.84a, Table V.  The percentage evaluation 
for impairment of central visual acuity will be found from 38 
C.F.R. § 4.84a, Table V (2005) by intersecting the horizontal 
row appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a.

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80. 

IV.  Analysis

The veteran's service connected bilateral defective vision 
due to flash burns in service is currently assigned a 
noncompensable evaluation, which has been in effect since 
service connection was initially granted effective from April 
1946.  The disability is currently evaluated under Diagnostic 
Code (DC) 6079.  38 C.F.R. § 4.84a (2005).

Under Code 6079, if vision in one eye is 20/70 (6/21), and in 
the other eye vision is 20/40 (6/12); then the visual acuity 
is to be rated as 10 percent disabling.  If vision in one eye 
is 20/50 (6/15), and in the other eye vision is 20/40 (6/12); 
then the visual acuity is to be rated as 10 percent 
disabling.  If the vision in one eye is 20/40 (6/12), and in 
the other eye vision is also 20/40 (6/12), then the visual 
acuity is to be rated as noncompensable.

Considering the medical evidence of record in light of the 
above-noted criteria, the Board finds that a compensable 
rating for service-connected bilateral defective vision is 
not warranted.  In this case, there is simply no evidence of 
bilateral loss of visual acuity that would correspond to a 
compensable rating, under the VA rating schedule for visual 
impairment.  38 C.F.R. § 4.84a, Table V.  On VA examination 
conducted in 1998, the veteran's best corrected vision was 
20/25, bilaterally.  When examined in 2004, best corrected 
vision was 20/25 in the right eye and 20/60 in the left eye.  
When examined by a private doctor in 1999, vision was 
assessed as 20/25 in the right eye and 20/40 in the left eye.  

Medical evidence dated from 1998 forward reflects that the 
veteran has complained of a 10-year history of seeing red 
spots in his vision bilaterally.  Findings have also shown 
that the veteran has age-related bilateral cataracts and a 
vitreous detachment in the left eye.  None of these 
conditions, however, have been etiologically linked to the 
service-connected bilateral defective vision due to flash 
burns in service.

For the foregoing reasons, the Board concludes that the claim 
for a compensable rating for bilateral defective vision must 
be denied.  In reaching this conclusion, the Board has 
considered applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim for increase, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

A compensable rating for bilateral impaired vision resulting 
from flash burns of the eyes is denied.

REMAND

The Board has determined that additional development is 
warranted with respect to the service connection claim for a 
back disability.  

In this regard, the record reflects that the veteran's served 
on two periods of active duty; initially from July 1942 to 
April 1946 and thereafter from October 1950 to December 1951, 
with subsequent reserve duty.

The service medical records from the veteran's first period 
of service are in the claims folder.  It appears that the 
service medical records from the veteran's second period of 
active service and some reserve records were also on file at 
some point, as they are referenced in both the April 1999 
rating action and July 2003 Board decision.  It appears that 
these were initially sought in June 1998.  However, at this 
time neither the service medical records for the veteran's 
period of service from October 1950 to December 1951 are on 
file, nor are any subsequent reserve records.  Accordingly, 
an attempt to re-associate that evidence with the record is 
required.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

Search (at their own facility and any other 
possible locations) for the veteran's service 
medical records for his second period of 
service extending from October 1950 to 
December 1951, and his subsequent reserve 
records.  In addition, any appropriate 
sources (i.e., National Personnel Records 
Center) should be contacted to attempt to 
secure copies or duplicates of the missing 
records.  All attempts made to locate the 
aforementioned records should be documented 
for the file.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


